
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


Restricted Stock Unit Agreement

        This Restricted Stock Unit Agreement (the "Agreement") is hereby entered
into effective as of January 4, 2002 (the "Award Date"), by and between
Smurfit-Stone Container Corporation, a Delaware corporation (the "Company"), and
Patrick J. Moore (the "Executive").

        1.    Purpose.    The purpose of this Agreement is to provide
compensation for past and future service in the form of a stock equivalent
ownership interest to the Executive. The Agreement is also intended to benefit
the Company by creating incentives to the Executive.

        2.    Administration.    The Agreement shall be administered by the
Compensation Committee (the "Committee") of the Company's Board of Directors
(the "Board"). The Committee shall have authority to interpret the Agreement, to
adopt and revise rules and regulations relating to the Agreement and to make any
other determinations that it believes necessary or advisable for the
administration of the Agreement. Determinations by the Committee shall be final
and binding on all parties with respect to all matters relating to the
Agreement.

        3.    Award.    Subject to the terms of this Agreement, the Company
hereby awards the Executive 75,000 Restricted Stock Units, effective as of the
Award Date. The value of each Restricted Stock Unit on the Award Date will be
$15.95 the closing price of a share of the Company's common stock, par value
$0.01 per share (the "Common Stock") on the Nasdaq National Market on the last
preceding day on which a sale of Common Stock occurred prior to the Award Date.

        4.    Restricted Stock Units.    The Restricted Stock Units shall be
credited to a Restricted Stock Unit Account (the "Account") established and
maintained for the Executive. The Account shall be the record of Restricted
Stock Units awarded to the Executive under the Agreement, is solely for
accounting purposes and shall not require a segregation of any Company assets.

        5.    Vesting of Restricted Stock Units.    

        (a)  Subject to paragraphs (b) and (c) below, the Restricted Stock Units
awarded to the Executive will vest according to the following schedule:

Anniversary of the
Award Date


--------------------------------------------------------------------------------

  Number of Vested
Restricted Stock Units

--------------------------------------------------------------------------------

3   25,000 4   25,000 5   25,000

        (b)  Notwithstanding the provisions of paragraph (a) above, all
Restricted Stock Units granted to the Executive will become fully vested upon
the Executive's termination of employment with the Company due to death or
Disability or in the event of the occurrence of a Change of Control. For
purposes of this Agreement, the terms "Disability" and "Change of Control" have
the meanings given in the Employment Agreement between the Executive and the
Company, dated April 1, 1999, as amended effective January 4, 2002 (the
"Employment Agreement").

        6.    Distribution of Restricted Stock Units.    

        (a)  The Company will distribute the value of vested Restricted Stock
Units to the Executive in a single cash sum as soon as practicable following the
applicable vesting date.

        (b)  Notwithstanding paragraph (a) above, the Executive may elect to
defer distribution of the value of all or any portion of his vested Restricted
Stock Units by filing a written election with the Committee at least 12 months
prior to the applicable vesting date. The value of any vested Restricted Stock
Units subject to the Executive's timely deferral election will be contributed on
the applicable vesting date to an account maintained on his behalf under the
Jefferson Smurfit Corporation (U.S.) Deferred Compensation Plan, or any
successor thereto.

--------------------------------------------------------------------------------




        (c)  The value of a Restricted Stock Unit upon distribution (or deferral
as the case may be) will be an amount equal to the closing price per share of
the Common Stock on the last preceding day on which a sale of Common Stock
occurred prior to the applicable vesting date.

        (d)  In the event of the Executive's death, payment of any amount due
under this Agreement shall be made in a single cash sum as soon as practicable
following the Executive's death to the appointed and qualified executor or other
personal representative of the Executive to be distributed in accordance with
the Executive's will or applicable intestacy law; or in the event that there
shall be no such representative duly appointed and qualified within six months
after the date of the Executive's death, then to such persons as, at the date of
his death, would be entitled to share in the distribution of the Executive's
personal estate under the provisions of the applicable statute then in force
governing the descent of intestate property, in the proportion specified in such
statute.

        (e)  In the event of the occurrence of a Change of Control, payment of
any amount due under this Agreement shall be made in a single cash sum to the
Executive within five (5) business days following the Change of Control.

        7.    Forfeitures.    

        (a)  If the Executive terminates his employment with the Company for any
reason other than death or Disability prior to the applicable vesting date, the
Executive's rights with respect to the unvested Restricted Stock Units will
terminate and be forfeited and neither the Executive nor his heirs, personal
representatives, successors or assigns shall have any future rights with respect
to any such Restricted Stock Units.

        (b)  In the event of a breach of any of the restrictive covenants set
forth in any employment, consulting or other agreement between the Company and
the Executive, in addition to any other penalties or restrictions that may apply
under any employment agreement, state law, or otherwise, the Executive shall
forfeit any and all Restricted Stock Units granted to him under this Agreement
and any and all rights to receive any payments due to the Executive under this
Agreement.

        8.    Changes in Capital or Corporate Structure.    In the event of any
change in the outstanding shares of common stock of the Company by reason of an
issuance of additional shares, recapitalization, reclassification,
reorganization, stock split, reverse stock split, combination of shares, stock
dividend or similar transaction, the Committee shall proportionately adjust, in
an equitable manner, the number of Restricted Stock Units held by the Executive
under this Agreement.

        9.    Nontransferability.    Restricted Stock Units awarded under this
Agreement, and any rights and privileges pertaining thereto, may not be
transferred, assigned, pledged or hypothecated in any manner, by operation of
law or otherwise, other than by the Executive to a trust for estate planning
purposes, or by will or by the laws of descent and distribution, and shall not
be subject to execution, attachment or similar process.

        10.    Voting and Dividend Rights.    Except as provided in Section 8(a)
above, the Executive shall not be entitled to any voting rights, to receive any
dividends, or to have his Account credited or increased as a result of any
dividends or other distribution with respect to the Company's Common Stock.

        11.    Binding Effect.    This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

        12.    Withholding.    The Company may withhold from any payment that it
is required to make under this Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law.

2

--------------------------------------------------------------------------------


        13.    No Limitation on the Company's Rights.    The granting of
Restricted Stock Units shall not in any way affect the Company's right or power
to make adjustments, reclassifications or changes in its capital or business
structure or to merge, consolidate, reincorporate, dissolve, liquidate or sell
or transfer all or any part of its business or assets.

        14.    Employment of Executive.    Nothing in this Agreement or in the
Award shall be construed as constituting a commitment, guarantee, agreement or
understanding of any kind or nature that the Company shall continue to employ
Executive, or as affecting in any way the right of the Company to terminate the
employment of Executive at any time. This Agreement shall not in any way affect
the terms and provisions of the Employment Agreement, as the same may be
amended.

        15.    Entire Agreement and Amendment.    This Agreement is the entire
Agreement between the parties to it, and any and all prior oral and written
representations are merged in this Agreement. Notwithstanding the preceding
sentence, this Agreement shall not in any way affect the terms and provisions of
the Employment Agreement. This Agreement may be amended, modified or terminated
only by written agreement between the Executive and the Company. The headings in
this Agreement are inserted for convenience and identification only and are not
intended to describe, interpret, define or limit the scope, extent, or intent of
this Agreement or any provision hereof. Each party has cooperated in the
preparation of this Agreement. As a result, this Agreement shall not be
construed against any party on the basis that the party was the draftsperson.

        16.    Notices.    Notices given pursuant to this Agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) telecopy,
(iii) registered or certified mail, return receipt requested, addressee only,
postage prepaid, or (iv) such other method of delivery that provides a written
confirmation of delivery. Notice to the Company shall be directed to:

Smurfit-Stone Container Corporation
150 North Michigan Avenue
Chicago, Illinois 60610
Attention: General Counsel

The Company may change the person and/or address to whom the Executive must give
notice under this Section 16 by giving the Executive written notice of such
change, in accordance with the procedures described above. Notices to or with
respect to the Executive will be directed to the Executive, or to the
Executive's executors, personal representatives or distributees, if the
Executive is deceased, or the assignees of the Executive, at the Executive's
home address on the records of the Company.

        17.    Governing Law.    The laws of the State of Illinois shall govern
the validity, interpretation, construction and performance of this Agreement,
without regard to the conflict of laws principles thereof.

        18.    Counterparts.    This Agreement may be executed in one or more
counterparts, all of which together shall constitute but one Agreement.

[Remainder of Page Left Intentionally Blank; Signature Page to Follow]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date first above written.

    SMURFIT-STONE CONTAINER CORPORATION
/s/  PATRICK J. MOORE    


--------------------------------------------------------------------------------

PATRICK J. MOORE
 
By:
 
/s/  CHARLES A. HINRICHS      

--------------------------------------------------------------------------------

Charles A. Hinrichs
Vice President & Chief Financial Officer

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3

